   Case 1:20-cr-00539-ENV Document 3 Filed 11/25/20 Page 1 of 2 PageID #: 7

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
MEB/AS                                                271 Cadman Plaza East
F. #2020R00957                                        Brooklyn, New York 11201

                                                      November 24, 2020

TO BE FILED UNDER SEAL

BY HAND DELIVERY AND E-MAIL

The Honorable Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:      United States v. Vitol Inc.
                        Criminal Docket Num 20 CR 539

Dear Judge Vitaliano:

                The parties jointly submit this letter to request that the Court keep the docket in
the above-captioned matter sealed until December 3, 2020. On that day, the parties are
scheduled to appear before the Court for a hearing, at which the defendant company, Vitol Inc.,
is expected to waive indictment, exclude time under the Speedy Trial Act, and enter into a
deferred prosecution agreement with the government for its conduct involving the bribery of
government officials in Brazil, Ecuador and Mexico to obtain and retain business, in violation of
the Foreign Corrupt Practices Act (“FCPA”). The government will provide the Court with
copies of all the relevant documents later this week.

                  To be clear, the parties are not seeking courtroom closure, nor are the parties
seeking to have the defendant designated as “John Doe.” However, to the extent the filing of
the government’s documents today immediately opens a new public docket, the parties are
respectfully asking that the Court keep the docket sealed until the time of the hearing, so that the
defendant’s identity could be publicly discovered until December 3, 2020. There are several
reasons for this request. First, because the defendant has not yet been charged by indictment or
information, there is not currently a case pending against the company. While the government
anticipates that the company will enter into a deferred prosecution agreement, those documents
have not yet been finalized and the defendant retains the option to maintain its innocence. As a
result, it is preferable to avoid publicly disclosing the existence of a potential case against the
defendant unless and until the defendant waives its right to proceed by indictment. Second,
premature disclosure of the fact of criminal resolution with the company, without the
corresponding context of the details of the resolution (which will be set forth in the deferred
prosecution agreement), could have significant adverse collateral consequences for the company.
      Case 1:20-cr-00539-ENV Document 3 Filed 11/25/20 Page 2 of 2 PageID #: 8




               The government also notes that the Judge Matsumoto took a similar approach in
connection with corporate resolutions in United States v. TechnipFMC plc, 19-CR-278 (KAM),
and this Court did the same in United States v. Sargeant Marine Inc., 20-CR-363 (ENV).

                For these reasons, the parties jointly request that this application be filed under
seal, and that the docket for the above-captioned case remain under seal and the name of the
defendant in the case not be publicly disclosed until the time of the scheduled hearing on
December 3, 2020.


                                                       Respectfully submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                               By:      /s/ Mark E. Bini
                                                       Mark E. Bini
                                                       Andrey Spektor
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7000

cc:      Defense Counsel (by email)




                                                  2
